DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 13 – 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,276,480 to Lu.
Regarding claim 1, Lu teaches an interconnect structure, comprising: 
a substrate (1b, Fig. 6); and 
a metal pad (5) over the substrate, wherein the metal pad has a center region and an edge region, wherein a thickness of the center region is smaller than a thickness of the edge region (concave upper surface, Col. 6, lines 36 – 39).
Regarding claims 2 and 4, Lu teaches an interconnect structure, wherein a thickness of the center region is non-uniform since it is concave. Such a structure would inherently have a varying thickness along the curved region.
Regarding claim 5, Lu teaches an interconnect structure, further comprising a concave pattern formed in a surface of the metal pad.
	Regarding claim 7, Lu teaches an interconnect structure, wherein the pattern comprises a circle (Col. 6, lines 1 – 3).
	Regarding claim 13, Lu teaches an interconnect structure, wherein the substrate is a semiconductor package (Col. 8, lines 49 – 54).
Regarding claim 14, Lu teaches an interconnect structure, further comprising an interconnect joint (626) on the metal pad.
	Regarding claim 15, Lu teaches an interconnect structure, comprising: 
a first substrate (1b); 
a metal pad (5) over the first substrate, wherein the metal pad has a center region and an edge region, wherein a thickness of the center region is smaller than a thickness of the edge region; 
a second substrate (6b) over the metal pad; and 
solder (626) disposed in or on the metal pad, the solder coupling the first and second substrates to each other.
	Regarding claim 16, Lu teaches an interconnect structure, wherein a thickness of the center region is non-uniform.
	Regarding claim 18, Lu teaches an interconnect structure, wherein the center region comprises a curved surface.
	Regarding claim 19, Lu teaches an interconnect structure, wherein a concave pattern is formed in the center region of the metal pad.
	Regarding claim 20, Lu teaches an interconnect structure, wherein the pattern comprises a circle (Col. 6, lines 1 – 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Regarding claim 12, Lu does not teach an interconnect structure, wherein the substrate is a printed circuit board. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a printed circuit board since it is desirable to add additional functionality and a variety of applications.
Allowable Subject Matter
Claims 3, 6, 8 – 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter,
The prior art of record does not teach or reasonably suggest:
“an interconnect structure wherein, the center region is characterized by a stepped profile, wherein the stepped profile is formed from steps, and wherein each step comprises a horizontal surface and a vertical surface,” as recited in claim 3;
	“an interconnect structure, wherein the pattern comprises one or more polygons,” as recited in claim 6;
	“an interconnect structure, wherein the pattern comprises a line segment,” as recited in claim 8;
	“an interconnect structure, wherein the line segment extends from the center region to the edge region,” as recited in claim 9;
	“an interconnect structure, wherein the line segment is a straight line segment,” as recited in claim 10;
	“an interconnect structure, wherein the line segment is a curved line segment,” as recited in claim 11; and
	“an interconnect structure of claim 16, wherein the center region comprises steps having non-uniform thicknesses,” as recited in claim 17.
Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
Applicant does not understand how Lu teaches the pad with reference figure 44 has a thickness of a center region that is smaller than a thickness of an edge region. The pad with reference figure 44 appears to be of uniform thickness. However, Examiner did not rely on that element for the rejection. Examiner relied on reference figure 5, which is a bowl shaped structure performing the identical function of a pad, since it is used as a base for connection of additional electrical structures.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814